DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 17-24 and the Fig. 13 embodiment in the reply filed on 11/15/2022 is acknowledged.  Claims 3-16, 25-30 are withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pump configured to use solar energy…”, as recited in claim 24, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Colao (US 4263895 A).
Regarding claim 1, Colao discloses a rocket propulsion system configured to provide rocket thrust, comprising: 
a solar absorber material (34, Fig. 2); 
a rocket nozzle (32, Fig. 2) (a nozzle is a device that directs a fluid, matter, and/or energy; a rocket is a device that produces thrust in the form of a fluid such as gas; the nozzle 32 directs thrust in the form of heated gas 68); and 
a solar power collection system comprising a first transparent window (24) [a window, according to merriam-webster.com, is “an opening (such as a shutter, slot, or valve) that resembles or suggests a window”] configured to allow one or more propulsive gases (air) to pass therethrough, the solar power collection system configured to: 
collect solar energy from the sun (Fig. 2), 
generate an energy beam (beam of heat air 66) from the collected sunlight, 
heat the solar absorber material (34) to transfer heat to the one or more pressurized propulsive gases (66), and expel the heated pressurized propulsive gases through a rocket nozzle (32).  

Regarding claim 2, Colao discloses wherein the one or more pressurized propulsive gases are configured to (i.e., capable of): 
react chemically to produce heat (the air 66 is capable of reacting with a fuel to create combustion), 
receive heat from the solar absorber material (34), and/or 
exit the rocket nozzle to produce thrust

Allowable Subject Matter
Claims 17-24 are allowed.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762